 



Exhibit 10.28
RETIREMENT TRANSITION AGREEMENT
     This RETIREMENT TRANSITION AGREEMENT (hereinafter this “Agreement”) is
entered into by and between Trinity North American Freight Car, Inc., a Delaware
corporation (hereinafter “Trinity”), and Martin Graham (hereinafter “Graham”).
Trinity and Graham are collectively hereinafter referred to as the “Parties.”
RECITALS
     WHEREAS, on September 2007, Graham notified Trinity of his intent to begin
a gradual transition towards a 2011 retirement;
     WHEREAS, as part of Trinity’s longstanding succession plan, the Parties
agreed to begin Graham’s phased retirement transition on January 16, 2008;
     WHEREAS, on January 15, 2008, Graham will relinquish his position as
President of Trinity North American Freight Car, Inc. and assume an advisory
role, reporting to the Group President for TrinityRail;
     WHEREAS, Graham’s competencies in railcar production planning and
scheduling, rail industry knowledge, industry contacts, and manufacturing
experience are unique in the railcar industry and Trinity desires to capitalize
on Graham’s unique competencies during Graham’s phased retirement transition;
     WHEREAS, Trinity desires to assure itself of the services of Graham for the
period provided in this Agreement, and Graham desires to serve in the employ of
Trinity on the terms and conditions hereinafter provided;
     WHEREAS, in order to induce Graham to faithfully and diligently perform his
duties and transfer his business knowledge solely and exclusively to others at
Trinity and/or its parent and their affiliated entities during his retirement
transition, Trinity has agreed to provide Graham certain compensation and
management arrangements as set forth in this Agreement; and
     WHEREAS, the Parties also desire to settle fully and finally, in the manner
set forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including
any and all claims and controversies arising out of the employment relationship
between Graham and Trinity prior to the effective date of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 1         

 



--------------------------------------------------------------------------------



 



ARTICLE 1
     1.1 Employment. Trinity hereby employs Graham, and Graham hereby accepts
employment by Trinity, for the period and upon the terms and conditions
contained in this Agreement.
     1.2 Term. Subject to the provisions hereof, the term of this Agreement
shall commence on the effective date (as herein below defined) and shall end on
December 31, 2011, at which time this Agreement will terminate and Graham’s
retirement will commence; provided, however, if the CEO and CFO of Trinity
Industries, Inc. and the Group President of TrinityRail determine together, in
the exercise of their sole discretion, that Graham contributed value to Trinity
during the term of this Agreement and that contributions by Graham made after
December 31, 2011 would have value to Trinity, the Parties may extend the term
of this Agreement by mutual written agreement.
     1.3 Early Termination. If Graham breaches this Agreement, Graham’s
employment shall terminate for cause, and the payments hereunder shall cease.
The Parties acknowledge and agree all rights to non-vested Restricted Stock
Awards in and to the common stock of Trinity Industries, Inc. shall terminate,
lapse and be forfeited at the time of such termination for cause. In the event
of Graham’s death during the term of this Agreement, as and if extended, any
outstanding Trinity Industries, Inc. stock options or stock awards held by
Graham will be resolved by the express language, terms and conditions of the
plan(s) identified, and as further expressed in, Articles 1.10 and 1.11 of this
Agreement.
     1.4 Position and Duties.
          (a) Position. Beginning on the effective date of this Agreement
through January 15, 2008, Graham will begin a succession process as he continues
in his current position as President of Trinity North American Freight Car, Inc.
Effective January 16, 2008, Graham will begin his gradual retirement transition
serving Trinity in a reduced capacity as an advisor to the Group President of
TrinityRail, with duties and responsibilities that are appropriate to such
position.
          (b) Duties. Graham’s duties shall include those matters determined by
the Group President of TrinityRail which may include: (i) the oversight of a
project regarding rail car production planning; (ii) information and knowledge
exchange; (iii) business development; and (iv) any other special projects or
other duties typical of such position or otherwise assigned to Graham
(hereinafter “Special Projects”).

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 2         

 



--------------------------------------------------------------------------------



 



     1.5 Commitment and Compensation.
          Through the term of this Agreement, Graham shall devote sufficient
business time as set forth hereinafter, and shall use his best efforts in the
performance of his Special Projects hereunder, and Trinity agrees to compensate
Graham on the following schedule and Trinity agrees that the scope of work for
each of the Special Projects will be constructed in such a way as to permit
completion within the time commitments made by Graham below, plus reasonable
excess as needed.
          (a) Effective date through January 15, 2008. For the period beginning
on the effective date of this Agreement through January 15, 2008, Trinity agrees
to pay Graham his current base rate of pay in exchange for Graham’s commitment
to continue to fulfill the duties and responsibilities of President of Trinity
North American Freight Car, Inc., as well as Graham’s succession process duties.
          (b) January 16, 2008 through December 31, 2008. For the period
January 16, 2008 through December 31, 2008, Trinity shall pay Graham the
semi-monthly rate of Nine Thousand Four Hundred Seventeen and No/100ths Dollars
($9,417.00) in exchange for Graham’s commitment to make himself available to
Trinity for Special Projects for 30 days per calendar quarter.
          (c) January 1, 2009 through December 31, 2009. For the period
January 1, 2009 through December 31, 2009, Trinity shall pay Graham the
semi-monthly rate of Six Thousand Two Hundred Fifty and No/100ths Dollars
($6,250.00) in exchange for Graham’s commitment to make himself available to
Trinity for Special Projects for 20 days per calendar quarter.
          (d) January 1, 2010 through December 31, 2010. For the period
January 1, 2010 through December 31, 2010, Trinity shall pay Graham the
semi-monthly rate of Three Thousand One Hundred Twenty Five and No/100ths
Dollars ($3,125.00) in exchange for Graham’s commitment to make himself
available to Trinity for Special Projects for 10 days per calendar quarter.
          (e) January 1, 2011 through December 31, 2011. For the period
January 1, 2011 through December 31, 2011, Trinity shall pay Graham the
semi-monthly rate of One Thousand Forty One and 67/100ths Dollars ($1,041.67) in
exchange for Graham’s commitment to make himself available to Trinity for
Special Projects for 5 days per calendar quarter.
     1.6 Additional Per Diem Compensation. If, at the direction of the Group
President of TrinityRail, Graham performs work for Trinity in excess of the
stipulated availability commitments contained in Article 1.5 (b-e), Trinity
agrees to pay Graham the gross sum of One Thousand and No/100ths Dollars
($1,000.00) per day.
     1.7 Additional Special Award Eligibility. Graham will be eligible to
receive a lump sum payment of One Hundred Thousand and No/100ths Dollars
($100,000.00) as a “Special Award” to be paid no later than April 1, 2009 if
Graham achieves pre-specified performance goals for the fiscal year ending
December 31, 2008, as determined by Trinity.
     1.8 Employee Benefits. During 2007, Graham will continue to participate in
all executive and standard employee benefit plans that he participated in
immediately preceding the effective date of

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 3         

 



--------------------------------------------------------------------------------



 



this Agreement. During 2008 Graham will continue to be eligible to participate
in standard employee benefits to the extent permitted under the terms of the
employee benefits plans, excluding vacation pay, and will be eligible to
participate in the Executive Perquisite Program dated July 1, 2001, and
company-paid executive physical examination. Beginning in 2009 and continuing
through the remainder of the term of this Agreement, Graham will only be
eligible for standard employee benefits, including the 401k Enhanced Plan and
group medical, dental and cancer plans, and excluding vacation pay. Graham
acknowledges and agrees employee benefits may be added, discontinued, amended or
modified during the term of this Agreement at the sole discretion of Trinity
Industries, Inc. In the event of Graham’s death during the term of this
Agreement, any benefits payable under any employee benefit plan in which Graham
participated will be paid to the designated beneficiary(ies) on file at Trinity
Industries, Inc. Trinity also agrees that Graham will retain the use of his
company laptop and blackberry to facilitate the execution of his tasks through
the term of this Agreement.
     1.9 Travel Expenses. Trinity agrees to reimburse Graham customary and
reasonable travel expenses directly attributable to the performance of the
Special Projects work under this Agreement, pursuant to Trinity Operating
Procedure No. B-11.
     1.10 Incentive Stock Option Grants and Non-Qualified Stock Option Grants
(“ISO’s and NQSO’s”). The Parties acknowledge and agree the ISO’s and NQSO’s
granted to Graham will be governed by the express language, terms and conditions
of the plan(s) under which they were granted, and the Parties agree nothing
contained in this Agreement is intended to modify or in any way whatsoever
change the ISO’s and NQSO’s. Exhibit A, attached hereto, sets forth a listing of
all ISO’s and NQSO’s granted to Graham as of the effective date of this
Agreement.
     1.11 Restricted Stock Awards (“RSA’s”). The Parties acknowledge and agree
the RSA’s awarded to Graham will be governed by the express language, terms and
conditions of the plan(s) under which they were awarded; provided, however, the
Parties agree Graham’s RSA’s that would otherwise vest after December 31, 2011
will not become vested by reason of eligibility for retirement as defined in the
RSA plan document unless the term of this Agreement is extended pursuant to
Article 1.2. If and only if the Parties mutually agree in writing to extend the
term of this Agreement, will vesting occur by reason of Graham’s continued
employment in either or both of 2012 or 2013 as specified in the Restricted
Stock Grant Agreements between the Parties dated May 11, 2004, May 9, 2005 and
May 7, 2007. If the Parties do not mutually agree to extend the term of this
Agreement, all RSA’s that would have vested in 2012 and 2013 shall terminate,
lapse and be forfeited; provided, however, in the event the Parties extend this
Agreement through 2012, but do not mutually agree to extend through 2013, those
RSA’s vesting in 2012 will vest as a result of Graham’s continued employment,
and those RSA’s that would have vested in 2013 shall terminate, lapse and be
forfeited. Nothing contained in this Agreement is intended to modify or in any
way whatsoever change the RSA’s, except the agreement between the Parties
contained herein to expressly eliminate the retirement vesting provision of the
RSA plan document. The Parties agree that Exhibit B, attached hereto, sets forth
a listing of all RSA’s awarded to Graham as of the effective date of this
Agreement.
     1.12 Deferred Compensation Plan and Agreement (“DCP”). The Parties
acknowledge and agree the Deferred Compensation Plan and Agreement dated
January 1, 2005, will be governed by the express language, terms and conditions
of the DCP and the Parties agree nothing contained in this Agreement is intended
to modify or in any way whatsoever change the DCP. Graham acknowledges and

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 4         

 



--------------------------------------------------------------------------------



 



agrees he will not participate in the DCP for Fiscal Year 2008 or beyond, that
he will receive a distribution of his DCP account balance in accordance with the
plan document and Graham is bound by the non-compete provision of paragraph 4
(a) of the DCP.
ARTICLE 2
Confidentiality, Code of Business Conduct and Ethics, Non-Compete, Stock Trading
and Injunctive
Relief.
     2.1 Confidential Information, Code of Business Conduct and Ethics and
Training. During the term of this Agreement, Graham will continue to be privy to
confidential information and trade secrets of Trinity and its affiliated
entities (the “Confidential Information”), including, but not limited to:
(a) information regarding Trinity’s and its affiliated entities’ customers;
(b) information regarding Trinity’s and its affiliated entities’ financial
disposition and investments; and (c) information related to Trinity’s and its
affiliated entities’ businesses. Graham understands, acknowledges and agrees the
Confidential Information gives Trinity and its affiliated entities a competitive
advantage over others who do not have such information and Trinity and/or its
affiliated entities would be harmed if the Confidential Information were
disclosed. Graham agrees that he will hold the Confidential Information in trust
and confidence for Trinity and/or its affiliated entities and will not: (i) use
the Confidential Information for any purpose (other than for the benefit of
Trinity and/or its affiliated entities); or (ii) disclose to any person or
entity the Confidential Information (except as necessary to carry out his duties
under this Agreement). Graham further agrees to take reasonable steps to
safeguard the Confidential Information and prevent its disclosure to
unauthorized persons. During the term of this Agreement Graham agrees to comply
with the Trinity Industries, Inc. Code of Business Conduct and Ethics and to
participate in the web-hosted, and other, Trinity Industries, Inc. training and
education programs as directed by the Group President of TrinityRail. Graham
affirms he has properly and truly disclosed to the Trinity Board, and/or
appropriate corporate officers of Trinity, all acts, conduct, undertakings, as
well as oral, written and digital communications, which have been, or could be,
subject to audit. Graham acknowledges and agrees he is also bound by the terms
of the Confidentiality Agreement dated January 9, 2007, and further agrees he
will remain bound by the Confidentiality Agreement during the term of this
Agreement and any extensions thereof.
     2.2 Non-compete. During the term of this Agreement, and for a twelve
(12) month period after the expiration of this Agreement, Graham agrees he will
not recruit current employees of Trinity of its affiliated entities, including
those hired or acquired by such entities during the term of this Agreement, away
from their current employment, and Graham cannot be employed, either directly or
indirectly, including consulting, by Caterpillar Corporation or any Railcar
original equipment manufacturer or any railcar leasing or repair company.
     2.3 Stock Trading. Graham acknowledges that he is aware that United States
securities laws restrict persons with material non-public information about a
company obtained directly or indirectly from that company from purchasing or
selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. In this regard,
Graham agrees that during the term of this Agreement Graham will comply with any
recurring or discreet blackout

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 5         

 



--------------------------------------------------------------------------------



 



period announced by Trinity Industries, Inc. if Graham performs work on Special
Projects involving material non-public information.
     2.4 Injunctive Relief. Graham consents and agrees that if he were to
violate Article 2.1 or 2.2, Trinity would sustain irreparable harm and,
therefore, in addition to any other remedies that Trinity may have under this
Agreement or otherwise, and notwithstanding the provisions of Article 4.5 below,
Trinity shall be entitled to apply to any court of competent jurisdiction for
constructive trust or an injunction restraining Graham or any other party from
committing or continuing any such violation of this Agreement.
ARTICLE 3
General Release, Covenant Not to Sue and No Admission of Liability
     3.1 General Release and Personal Representation and Warranty . In exchange
for Trinity’s agreement to provide Graham the employment, compensation and other
consideration described in Article 1 of this Agreement, Graham hereby
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, for
himself, his heirs, executors, administrators, legal representatives and
assigns, Trinity and its current and former subsidiaries, parents, affiliates,
successors, assigns, directors, officers, managers, shareholders, employees,
supervisors, attorneys, agents and representatives (the “Released Parties”),
from any and all claims, complaints, grievances, liabilities, obligations,
promises, agreements, damages, causes of action, rights, debts, demands,
controversies, costs, losses, interest, and expenses (including attorneys’ fees
and expenses) whatsoever, other than any arising under this Agreement, and
demands of every kind or nature whatsoever which he now has or may have or
assert, growing out of or pertaining to, any transactions, dealings, employment,
conduct, acts or omissions, or other matters or things arising from Graham’s
relationship with Trinity occurring or existing at any time on or prior to the
date of this Agreement. Unless otherwise specifically provided in this
Agreement, Graham releases Trinity from any and all rights or claims under any
bonuses and incentive compensation (excluding any incentive which may be payable
under the Calendar Year 2007 Incentive Compensation Program); the Amended and
Restated Executive Severance Agreement dated December 13, 2001; participation in
the Deferred Compensation Plan and Agreement dated January 1, 2005, after
calendar year 2007; participation in the Executive Perquisite Program dated
July 1, 2001, after calendar year 2008; vacation pay after calendar year 2007,
any and all claims for benefits (other than those benefits vested as of the
effective date of this Agreement or which become vested prior to the expiration
of this Agreement, and those “standard employee benefits” and “executive
benefits” Graham is eligible to participate in during the term of this
Agreement); compensatory and punitive damages; any and all claims for personal,
emotional and medical injury; any and all claims for breach of contract or
quasi-contract; or tort or negligence; as well as costs, interest, expenses and
attorneys’ fees. To the extent allowed by law, Graham waives any and all rights
and claims which he has or may have against Trinity under the Age Discrimination
in Employment Act of 1967 (including the Older Workers Benefit Protection Act),
as amended, Title VII of the Civil Rights Act of 1964, as amended, the American
with Disabilities Act, as amended, the Texas Commission on Human Rights Act, or
any other state, municipal or federal statutes, regulations or executive orders,
including any and all causes of action recognized at common law and/or public
policy of the United States of America and/or the State of Texas. Graham
represents and warrants that no other person has any right, title, interest or
claim, at law or equity, or pursuant to judgment, decree

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 6         

 



--------------------------------------------------------------------------------



 



or settlement, and whether arising by marriage, divorce or otherwise, to any of
the compensation, benefits or property set out in this Agreement.
     3.2 Covenant Not to Sue. Except for any actions necessary to enforce this
Agreement, Graham hereby warrants and promises neither Graham nor any agent or
legal representative of Graham has filed, or will file or initiate, a lawsuit
against Trinity or the Released Parties in any federal, state or local forum as
to any claim or dispute released under this Agreement. If Graham or anyone
acting on his behalf, including any federal, state, county or municipal agency
or entity, files any administrative claim pertaining to Graham’s employment with
Trinity or relating to any claim released under this Agreement, Graham hereby
agrees to disclaim and waive any claim for damages of any nature, including
wages, compensatory and punitive damages, and attorneys’ fees, costs and
expenses.
     3.3 No Admission of Liability. Graham does hereby acknowledge and promise
that, although there is included in the foregoing the full, complete and final
settlement and satisfaction of all claims, demands and charges of every nature
growing out of those matters involved in each and every aspect of his employment
relationship with Trinity, these facts shall in no manner be deemed an
admission, finding or indication — for any purpose whatsoever — that Trinity or
the Released Parties have, at any time (including the present) or in any
respect, contrary to law or to the rights of any person, violated the rights of
Graham or any other person.
ARTICLE 4
Miscellaneous
     4.1 Amendment Waiver. This Agreement may be amended, modified, superseded
or canceled, and any of the terms, provisions, covenants or conditions hereof
may be waived, only by a written instrument executed by the Parties hereto, or,
in the case of a wavier, by the party waiving compliance. The failure of any
party to this Agreement at any time or times to require performance of any
provision hereof shall in no manner affect the right to enforce the same. No
waiver by any party to this Agreement of any condition contained in this
Agreement, or of the breach of any term, provision or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such condition or breach, or as a waiver
of any other condition or of the breach of any other term, provision or
covenant.
     4.2 Legal Proceedings. During the term of this Agreement and for a period
of twelve (12) months from the termination of this Agreement, Graham agrees,
without the necessity of a subpoena, to make himself available, upon reasonable
notice and at reasonable times, if deemed needed by Trinity, for any and all
legal proceedings or threatened legal proceedings involving Trinity and agrees
to cooperate fully with Trinity in any such legal proceeding or threatened
proceeding for which Trinity may call him as a witness. Graham will also
cooperate with Trinity by providing any requested information and reasonably
assist in the preparation for any discovery or legal proceedings. Further,
Graham will immediately notify Trinity upon being contacted by any person or
entity not specifically authorized by Trinity requesting information about
internal company operations or matters, and Graham will refrain from providing
any information until after notification to and consultation with Trinity.
Graham shall be reimbursed reasonable expenses incurred while serving as a
witness for

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 7         

 



--------------------------------------------------------------------------------



 



Trinity in any such proceedings. Graham agrees to provide Trinity with proper
documentation for expenses prior to reimbursement.
     4.3 Governing Law and Severability. Graham acknowledges and agrees the
terms and conditions of this Agreement are contractual and not a mere recital.
Graham further agrees and acknowledges that the validity and/or enforceability
of this Agreement will be governed by the laws of the State of Texas, unless
preempted by federal law, and that if any provision contained herein should be
determined by any court or administrative agency to be illegal, invalid,
unenforceable, or otherwise contrary to public policy, the validity and
enforceability of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.
     4.4 Entire Agreement. Except for existing written agreements between Graham
and Trinity, including, but not limited to, the Confidentiality Agreement, the
DCP, the ISO’s, the NQSO’s, the RSA’s, or any other restrictive covenants, this
Agreement contains the entire understanding between the Parties hereto with
respect to Graham’s employment, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as herein contained, which shall be deemed terminated
effective immediately.
     4.5 Dispute Resolution. Any dispute, controversy or claim arising out of or
in relation to or connection to this Agreement, including, without limitation,
any dispute as to the construction, validity, interpretation, enforceability or
breach of this Agreement, shall be exclusively and finally settled by binding
arbitration in accordance with the then current Arbitration Rules of the
American Arbitration Association, and any party may submit such dispute,
controversy or claim to arbitration. Each party may elect one arbitrator and the
Parties shall mutually select a third arbitrator, and all three arbitrators
shall determine the dispute, controversy or claim by a majority vote. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. §§
1-16 to the exclusion of any provision of state law inconsistent therewith or
which would produce a different result, and judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction. The arbitration
shall be held in Dallas, Texas.
     4.6 Voluntary Consent. By signing this Agreement, Graham acknowledges:
(a) he has read this Agreement and fully understands its terms and their import;
(b) any and all questions regarding the terms of this Agreement have been asked
and answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement and has either considered it
for that period of time or has knowingly and voluntarily waived his right to do
so; (d) he may revoke this Agreement by sending written notice to JERRY L.
MYERS, DEPUTY GENERAL COUNSEL- LABOR & EMPLOYMENT, TRINITY INDUSTRIES, INC.,
2525 Stemmons Freeway, Dallas, Texas 75207, so as to be received within seven
(7) days of Graham’s signing of this Agreement (“Revocation Period”); (e) the
receipt of the consideration described in this Agreement is expressly
conditioned on his signing of this Agreement and the expiration of the mandatory
Revocation Period, without revocation by Graham; (f) he has been given the
opportunity to consult with an attorney of his own choosing regarding the terms
of this Agreement and encouraged to do so; and (g) he is entering into this
Agreement voluntarily, of his own free will, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever.

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 8         

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, intending to be legally bound hereby, Graham signs this
Agreement on this 17th day of October, 2007 (the “effective date of this
Agreement”).

 
MARTIN GRAHAM
 
/s/ Martin Graham
 
Martin Graham

     NOW, THEREFORE, intending to be legally bound hereby, William A. McWhirter,
an authorized officer, executes, executes this Agreement on behalf of Trinity
North American Freight Car, Inc. this 17 day of October, 2007.
TRINITY NORTH AMERICAN FREIGHT CAR, INC.

     
by:
  /s/ William A. McWhirter
 
   
 
  William A. McWhirter
on behalf of said corporation.

         
 
(LOGO) [d53264d53264001.gif] Retirement Transition Agreement - Page 9          

 